Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is allowed. Respondent Gwendolyn Dale Anderson is suspended from the practice of law for eighteen (18) months. Respondent Gwendolyn Dale Anderson shall reimburse the Disciplinary Fund for any Client Protection payments arising from her conduct prior to the termination of the period of suspension. McMorrow, J., dissenting. Fitzgerald, J., took no part.